THICK, J.
(concurring).
While concurring in all that is said by my Brother Straup why a specific performance cannot be decreed in this case, I nevertheless, in view of what is insisted upon by the Chief Justice in his dissenting opinion, desire to add a brief statement of the reasons upon which I base my concurrence.
The real and underlying principles that control this case, and upon which Mr. Justice Straup bases his conclusions, are not always present in cases of specific performance, and sometimes when present are obscured by the decisions, and at other times, as seems to have been done by the Chief Justice, are entirely overlooked. The facts upon which these principles arise are established beyond peradventure in this case. The controlling facts are-these: After the plaintiff had been in default of payment for about 2-J years, and both parties had continued during all that time to treat the original contract as in force, the defendant wrote a letter to the plaintiff, wherein the defendant stated that the amount due on the original contract had to be paid at a date named, and if not then paid the defendant would terminate the contract, *69oí rescind it, as be termed it. In tbis letter tbe time and conditions at and upon wbicb tbe defendant would terminate tbe contract were specially stated. Tbe plaintiff replied to tbis statement by asking ten days’ more time than given by tbe defendant in wbicb to make tbe payment. These ten days were granted by tbe defendant. Here we thus have a mutual agreement fixing a definite' time at which payment must be made, and, if not made, that tbe contract should terminate. If what is contained in these letters did .not amount to an agreement to terminate tbe contract, then tbe letters are meaningless. Under tbe authorities cited by Mr. Justice Straup, tbe defendant clearly bad tbe right to fix a specific date at wbicb tbe payment must be made, and that thereafter it could not be made as a matter of strict legal right. All tbis tbe defendant could legally have done without tbe consent of tbe plaintiff, and if tbe time and conditions imposed were specific and reasonable, and tbe plaintiff then failed to comply therewith, tbe defendant could have treated tbe contract as abandoned by tbe plaintiff. All tbis is clearly stated in the authorities cited by Mr. Justice Straup. In tbis case however, tbe plaintiff agreed to the' terms and conditions and accepted them, as be legally could do. We therefore are not dealing with a case as assumed by tbe Chief Justice where one party only seeks to rescind a contract, but we have a case where tbe circumstances show a termination or rescission of an existing contract by mutual consent. After tbe time bad elapsed in wbicb plaintiff was required to pay and at wbicb be bad agreed to pay, tbe contract was terminated in accordance with tbe terms agreed to by tbe parties, and tbe defendant could1 not thereafter sue upon it, nor could tbe plaintiff ask to have it enforced as a matter of legal right . Both parties were relieved from its terms and obligations. Tbe contract was dead and could be revived only by mutual consent. Tbis was the condition when the plaintiff deposited the money with the clerk of tbe court, wbicb was done three months after tbe date fixed at which the contract was to- terminate, and these conditions existed when tbe plaintiff brought tbis action for specific pér-*70■formance. When these facts were made to appear to the court at the trial it at once became apparent that specific ‘performance could not be granted of that which had ceased to exist, namely, a binding contract. But the plaintiff, notwithstanding this anomalous condition demanded specific performance, and now insists that it was error not to grant it. Upon what does this demand rest?
It is sought to be based upon the doctrine that one party' alone may not rescind a contract, and that where conditions are concurrent, interdependent, and mutual, neither party may place the other in default without his- tendering performance of the things by him to be performed. What possible relevancy has this doctrine to' the undisputed facts in this case ? There was no one-sided rescission of the contract in this case-, but it was abandoned by the acts of both parties. The case as it stands is rather one where a mutually rescinded and abandoned contract is sought to be revived by one of the parties without the consent of the other, and the court is aslced to grant this upon the equities that arose out of and cluster around the abandoned contract. It is but an attempt to enforce a dead contract through live equities. We may disguise the real condition by argument or statement, but we cannot conceal the ever-present fact that courts can neither make nor revive contracts without the consent of the parties. The mere fact that equities exist between the parties does not alter this universally accepted truth. To argue that the defendant could not alone abrogate the contract, and absolve himself from its obligations by his own acts without first tendering performance, is but an effort to bring this case within the principles applicable to another state of facts. It amounts in its last analysis to an effort to' decree specific performance upon the ground that to do so cannot injure the defendant, and gives to the plaintiff only that which, according to the popular idea of equity, he ought to have. In a case like the one at bar the inherent equities between the parties have not the slightest effect upon the question of specific performance. These are matters that may and must be adjusted otherwise than by granting specific performance. It is not of the *71slightest consequence that they may be better adjusted by granting specific' performance than by not doing so. It is quite sufficient in answer to all this that there is no contract, and hence the performance of one cannot be decreed. There is nothing on which the power to grant specific performance can rest, and therefore it must be denied. If the terms imposed by the defendant requiring payment at a specific time were harsh, oppressive, or unconscionable, the plaintiff, although he had agreed thereto, could have set forth the facts and have asked to be relieved therefrom. He did not do this. Indeed, from the facts it is apparent that nothing of that kind existed. He therefore based his right' squarely upon a contract which, by his own consent, had been abandoned, and no court has the power to reinstate him in rights he voluntarily surrendered and abandoned. Much, no doubt, can be said concerning the inherent equities of this case when considered from a moral point of view. Good reasons may be advanced why plaintiff should be given the land in question on payment of the purchase price. Were I to follow my own inclinations I should unhesitatingly pronounce judgment to that effect. Where, however, the well-established principles of law and rules of equity require a different judgment, it is my duty as a. member of this court to follow them. These principles are so well defined in the opinion of Mr. Justice Straup, and the reasons there given are so cogent and clear, that I have no alternative but to abide by them although poetic justice may not be reached in a particular case.